Citation Nr: 0932281	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-10 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from May 1945 to 
September 1945.  The Veteran died in April 1996.  The 
appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001, February 2002, December 
2002, March 2003, June 2003, July 2003, and February 2005 
rating actions of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In January 2001 and February 2002, the RO 
denied the appellant's claim because she had not submitted a 
public record of her marriage.  In December 2002, the RO 
denied the appellant's claim because she had not submitted a 
copy of the Veteran's public record of death, cause of death, 
and the certifying doctor who identified the cause of death.  
In March 2003 and June 2003, the RO denied entitlement to 
service connection for the cause of the Veteran's death.

In June 2003, the appellant submitted a notice of 
disagreement with the June 2003 rating action.  The RO 
readjudicated the matter in July 2003, however, a statement 
of the case was not issued.  In August 2003 and March 2004, 
the appellant submitted statements to the effect that she 
wished to pursue her claim.  In February 2005, the RO treated 
the matter as a reopened claim and denied entitlement to 
service connection for the cause of the Veteran's death 
because the appellant had not submitted new and material 
evidence.  The claim, however, was still on appeal. 
Accordingly, the matter properly before the Board is that of 
entitlement to service connection for the cause of the 
Veteran's death.

In June 2003, the appellant presented testimony before a 
Decision Review Officer during a personal hearing at the RO.  
The transcript is of record.

This case was before the United States Court of Appeals for 
Veterans Claims (Court), and in a December 2008 memorandum 
decision, the Court remanded the claim for further 
development.


FINDINGS OF FACT

1.  The Veteran died in April 1996 from cardiopulmonary 
arrest due to multi-organ failure, secondary to sepsis and 
urinary tract infection.  Other significant causes were an 
old cerebrovascular accident and arteriosclerotic heart 
disease.  

2.  The Veteran's pulmonary tuberculosis (PTB) did not cause 
or contribute to the cause of his death.  

3.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

4.  The Veteran's multi-organ failure, sepsis, urinary tract 
infection, cerebrovascular accident, arteriosclerotic heart 
disease, and hypertension were not attributable to his period 
of active service.  

5.  The record contains no indication that the Veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.

6.  The service department has certified that the Veteran had 
recognized guerilla service from May 1945 to September 1945.





CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In letters dated in January 2001, May 2004, June 2004 and 
November 2004, VA notified the appellant of the information 
and evidence needed to substantiate and complete her claim 
for service connection for the cause of the Veteran's death, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the appellant to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was not provided.  The Board specifically finds, 
however, that the appellant is not prejudiced as her claim is 
being denied and she cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefit.  As such, the Board finds that VA 
met its duty to notify the appellant of her rights and 
responsibilities under the VCAA.

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

In regards to the Court's decision in Hupp, the Board notes 
that the Veteran was not service connected for any 
disabilities at the time of his death.  The appellant was 
advised as to the evidence necessary to substantiate her 
claim-whether by a previously service-connected condition or 
by a condition not yet service connected.  After review of 
the 2004 VCAA letter, the Board finds that it was tailored to 
the appellant's claim and substantially satisfies the notice 
requirements set forth in Hupp.  Furthermore, there is no 
prejudice in not receiving this notice as the appellant has 
demonstrated in her submission to VA that she knows the 
Veteran was not service connected for any disability at the 
time of his death, but contends that he should have been 
service connected for PTB.  Thus, any error is considered 
harmless at this time and the appellant has been afforded to 
opportunity to actively participate in the adjudication of 
her claim, and she is not prejudiced by any such error.  As 
such, the Board finds that VA met its duty to notify the 
appellant of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial notice was given prior to the appealed 
AOJ decision.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In June 2003, the 
appellant appeared for a hearing with a Decision Review 
Officer at the RO for a personal hearing. 

The Board notes that there is no medical opinion of record 
indicating that the Veteran's PTB caused or contributed to 
his death.  As will be discussed below, the Veteran's death 
certificate indicated that he died primarily of multi-organ 
failure, secondary to sepsis and urinary tract infection with 
old cerebrovascular incident and arteriosclerotic 
cardiovascular disease a significant conditions contributing 
to his death.  Additionally, there is no medical opinion of 
record indicating that the Veteran's PTB caused the 
conditions found to be his cause of death.  Thus, there is no 
duty for VA to provide a medical opinion.  See 38 U.S.C.A. § 
5103A(a); see also, Delarosa v. Peake, 515 F.3d 1319 (Fed. 
Cir. 2008).  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.  

The appellant contends that the Veteran death was caused by 
PTB, which she contends is service related.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Cardiovascular renal disease is deemed to be a chronic 
disease under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  38 
C.F.R. § 3.307.  Upon a showing of service for ninety days 
or more during a period of war and evidence of chronic PTB 
becoming manifest to a degree of 10 percent within three 
years from the date of termination of service, service 
connection shall be presumed for PTB.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309.  A diagnosis 
of active PTB by a private physician showing that the 
disease was initially manifest after discharge from active 
service must be confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis 
based on acceptable hospital observation or treatment.  See 
38 C.F.R. § 3.374(c).

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
. . . manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

As set forth above, to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Also noted above, the cause of this 
Veteran's death is listed as cardiopulmonary arrest due to 
multi-organ failure, secondary to sepsis and urinary tract 
infection.  Other significant causes were an old 
cerebrovascular accident and arteriosclerotic heart disease.  
At the time of his death, service connection was not in 
effect for any disability.  

The relevant medical evidence reflects that the Veteran was 
first diagnosed as having PTB, cold injury, pulmonary 
disease, high blood pressure and urinary tract infection in 
1944-prior to qualified service.  The Veteran's available 
service records are devoid of any treatment related to a lung 
condition, a heart condition, sepsis, or a genitourinary 
condition.  Upon discharge, the Veteran was not noted to have 
any residuals or disabilities related to these conditions.  

In a May 1953 letter, the chief of the Surigac Provincial 
Hospital, stated that the Veteran was under his care since 
1948 for treatment of long-standing cough, chest pain, 
general malaise, loss of weight, and disturbed sleep.  The 
chief indicated that his lung condition was suspected to be 
PTB, but they were unable to confirm this by x-ray as there 
was no x-ray machine at the hospital.  The chief indicated 
that the Veteran's symptoms worsened and later x-ray testing 
revealed advanced tuberculosis lesions.  

In a June 1953 private treatment record, the Veteran was 
noted to have chronic, active PTB.  In an affidavit, dated in 
December 1955, a medical officer indicated that he recalled 
the Veteran seeking treatment in June 1945.  At that time, 
the officer found him to be thin, pale, weak, and haggard 
with an occasional cough.  The Veteran also had a fever and 
was treated with medication until August 1945.  The Veteran 
again sought treatment from the officer in December 1945.  
The officer recalled the Veteran being thin, pale and very 
weak, but this time his cough was frequent.  The Veteran had 
complained of loss of appetite, sleep, and chest pain.  The 
medical officer recalled diagnosing the Veteran's has having 
PTB, "which he may have contracted in the IPO DAM 
CAMPAIGN."  The officer did not recall seeing the Veteran 
after December 1945.  

In an affidavit dated in November 1954, the Veteran's Company 
and Battalion Commander indicated that the Veteran contracted 
his PTB during their capture of IPO DAM because of the in-
service hardships they encountered.  The Commander indicated 
that he recalled the Veteran had a long-standing cough, 
fever, loss of appetite, loss of sleep, chest pain, a pale 
complexion, and a haggard condition during the latter part of 
their operation.  The Commander also related that due to the 
Veteran's failing health, his duty was changed from a platoon 
leader to an ammunitions officer.  

In medical certificates, the first of which appears to be 
dated in 1969 and another dated in 1975, the treating 
physician indicated that the Veteran had hypertensive 
vascular disease.  No mention was made as to a possible link 
between the hypertensive vascular disease and service.  
Treatment records dated prior to his death in 1996 reflect 
treatment for a urinary tract infection, pulmonary emphysema 
and chronic obstructive pulmonary disease (COPD).  The 
medical records referencing these two conditions, however, 
did not associate any heart condition or hypertension to the 
Veteran's service.  There appears to be no other medical 
records associated with the claims file regarding the 
conditions that ultimately led to the Veteran's death

Based on the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death.  The Veteran was not treated for a heart condition, 
hypertension, sepsis or urinary tract infection during 
service or for many years thereafter.  Additionally, there is 
evidence that the Veteran had PTB prior to service, and some 
evidence that he had PTB symptoms during service.  Indeed, 
there is post-service evidence from a medical officer 
indicating that the Veteran was treated for PTB in 1948-
within the three-year presumptive period for service 
connection.  Also, the Board recognizes that the Veteran is 
presumed sound upon entrance into service if there is no 
preexisting disability noted.  In this case, PTB was neither 
noted upon enlistment or discharge from qualified service, 
but this is irrelevant as there is no medical evidence 
linking the Veteran's PTB to his death or to the conditions 
that caused his death.  PTB was not listed as a primary or 
contributory cause of death.  The Board is sympathetic to the 
appellant's assertions that the Veteran's PTB caused or 
contributed to his death, or caused the diseases noted upon 
the death certificate to be the cause of his death, but the 
evidence of record suggests otherwise.  Further, the Board 
notes that although the Veteran was noted to have PTB within 
three years of service discharge, there is no competent 
clinical evidence to show that it manifested to a degree of 
10 percent disabling within three years of service discharge, 
and again, there is no clinical evidence that it caused the 
Veteran's death or caused the conditions that are listed on 
his death certificate.  

Additionally, there is no evidence to show that the Veteran's 
hypertension (and subsequent cerebrovascular incident), heart 
condition, urinary tract infection, or sepsis had their onset 
in service.  Further, there is no evidence to show his 
hypertension or heart condition had their onset within a year 
of service separation.  There is absolutely no medical 
evidence of record linking the conditions that caused the 
Veteran's death to a disease or injury incurred in service.  
Thus, the Veteran's heart condition and vascular condition, 
including his hypertension, are not presumptively related to 
his service.  Absent a link between the conditions which 
caused the Veteran's death and service, service connection 
for the cause of the Veteran's death must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


